Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Klin et al (US 2016/0262613).

As to claim 1, Klin discloses an interactive gaze contingent, comprising: 
a display (display 103 for displaying visual stimuli, par.82, fig.1-2); 
an eye tracker component (eye tracker unit 104, for detecting eye movements of a subject in response to a stimulus displayed 103, par.82 and par.88, fig.1-2); and 
a processing component (data processing and analysis 40, par.77, fig.1-2) operatively connected to the display and eye tracker component,
alidated and the operator is instructed to try a two-point calibration or end the session, par.101, the device includes software or other logic capable of automatically determining that a subject is looking at the target automatically determining that a subject is looking at the target (e.g., identifying a gaze within a predetermined spatial region around the target). At step 530, the eye tracker (e.g., eye tracking device 104 of FIG. 2) determines whether a fixation is detected. If no fixation is detected, the operator may allow for the continued display of the target and try to accept the target again, or the process 500 can be directed to return to step 510 and a desensitization movie is again displayed for the subject. par.106, recalibrate the eye tracker, (2) revalidate those targets which could not be validated, or (3) accept the calibration and continue to the "show stimulus and record gaze coordinate stream", par.107, and par.109-110, fig.6, 7 and fig.9, step 318 the session is ended when sufficient data has been collected or if the subject becomes fussy or otherwise uncooperative).

As to claim 2, Klin discloses the system, wherein the eye tracker is configured to obtain data from the subject's gaze position and to communicate it to the processing component (collect eye tracking data from the subject as he or she watches the dynamic videos or other visual stimuli the subject's data may be transferred to a secure database. The database is preferably remote from the device, to accommodate and aggregate collected data from many devices, but it will be appreciated that in some 

 As to claim 3, Klin discloses the system, wherein the circuitry associated with the processing component is configured to, change the image or sequence of images displayed on the display as a function of the subject's gaze position (automatically determining that a subject is looking at the target (e.g., identifying a gaze within a predetermined spatial region around the target). At step 530, the eye tracker (e.g., eye tracking device 104 of FIG. 2) determines whether a fixation is detected. If no fixation is detected, the operator may allow for the continued display of the target and try to accept the target again, or the process 500 can be directed to return to step 510 and a desensitization movie is again displayed for the subject. If a fixation is detected, at step 540, it is determined whether all points have been calibrated. Any suitable number of points may be used in the calibration steps of the present disclosure, par.106 and par.109-110, fig.6, 7 and fig.9)(eye tracking equipment outputs continuous gaze position coordinate for later data processing and analysis, par.99 and par.101).

As to claim 4, Klin discloses the system, wherein the processing component is configured to run a battery of tasks (displaying multiple of stimuli for multiple of sessions, par.84, par.100 and par.106-110, fig.5).



As to claim 6, Klin discloses the system, wherein the social and visual attention task comprises images and clips that are displayed on the display (static or dynamic stimuli (video or images) displayed, par.78, par.98, par.100 and par.106-110, fig.5).

As to claim 18, Klin discloses the system, configured to evaluate a social communication disorder or an attention disorder in a subject (system 10 for assessing the risk of developmental, cognitive, social, or mental abilities or disabilities, using eye tracker to determine gaze position/fixation, abstract, par.3-8, par.74-78 and par.103, fig.1-2).

As to claim 19, Klin discloses the system, configured to diagnose a social communication disorder or an attention disorder in a subject (system 10 for assessing the risk of developmental, cognitive, social, or mental abilities or disabilities, using eye tracker to determine gaze position/fixation, abstract, par.3-8, par.74-78 and par.103, fig.1-2).

.

Response to Arguments
Applicant's arguments filed on 07/06/2021 that Klin does not teach the claimed subject matter “circuitry to initiate and discontinue activities…as a result of input received from said eye tracker component” in claim 1, have been fully considered but they are not persuasive, because under the broadest reasonable interpretation the claimed subject matter “circuitry to initiate and discontinue activities…as a result of input received from said eye tracker component” may be interpreted as based on the user response determined/collected by the eye tracker a circuitry controls to continue displaying stimuli/target/object on a display, or discontinue a stimuli/object/target displayed, and display a different stimuli/object/target. And does not necessarily mean the activity of stimuli/target/object displayed on the display is controlled by the user gaze, as alleged by the Applicant.
Since Klin teaches continuing displaying a stimuli, or terminate a stimuli session and start a new/different stimuli, based on data collected/determined by the eye tracker and/or to validate collected data (par.101 and 106-110), so it can be fairly interpreted that Klin teaches the claimed subject matter “circuitry to initiate and discontinue activities…as a result of input received from said eye tracker component” in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791